Title: To James Madison from John Carey, 31 March 1795
From: Carey, John
To: Madison, James


Sir,
London, March 31, 1795.
Permit me to request your acceptance of a copy of as much of the President’s official correspondence as I have yet printed. And, as you were so good to interest yourself heretofore in the publication, and to honor me with your opinion on the subject, allow me, Sir, to add my regret that I have not the series complete, and am for the present prevented from publishing two or three volumes more, by a chasm of seven months and a half immediately succeeding the conclusion of the second volume, and the want of several of the inclosures referred to in the letters now in print. It was my intention to have copied all these, and to have made diligent inquiries in order to enable me to supply the necessary notes and illustrations, if I could have made it convenient to stay a little longer in America: and in the spring of 1793, (a short time before that dreadful visitation which I so happily escaped by being absent) I was desirous—Mr. Beckley knows I was—to have remained in Philadelphia till the fall of the year, to complete my collection, had my finances admitted of it. If, however, by your good offices, which I have already experienced and retain in grateful remembrance, the obstacles, which at present oppose a complete and satisfactory publication, can in any wise be removed, permit me, Sir, to request your interposition. If a proper person could be found, to copy out the parts I want,
   They are all noted in the margin of a copy that I send to the President.
 and send them to me to London, I would immediately proceed to print the succeeding volumes, and would send him such number of copies as might be deemed a reasonable compensation for his trouble. Or if there were a vacancy for any employment that I might be deemed qualified to fill, and which would defray my ordinary expenses during my stay, I would myself re-cross the Atlantic, and devote a year or two, if necessary, to the completion of the task.
Excuse me, Sir, for presuming thus to address you, or indeed for presuming to address you at all, though encouraged to it by my knowledge of your public spirit, and the desire I have heard you express that these documents should be made public.
With perfect respect, and with sincere wishes, that, in the uninterrupted enjoyment of health, you may long continue to serve your country, already so much indebted to your patriotic exertions, I have the honor to be, Sir, your most obedient humble servant.
John Carey.
Should you condescend to honor me with a line, or verbal message, in answer to this request, it may be directed to Mr. Hamilton’s, Falcon Court, Fleet Street.
PS. As small parcels are exposed to risk on shipboard, I have not made a separate package of the volumes intended for you, but desired Mr. Rice of Market Street to send you one of the best-bound sets from a number that I have shipped off to him. Should he, through hurry of business, forget the circumstance, I request you will be kind enough to order your servant to call for the book. A second set will accompany yours, which is intended for Mr. Jefferson, and which I beg you will have the goodness to forward to him.
